OPINION — AG — ** BONDED INDEBTEDNESS — SCHOOL DISTRICTS — SINKING FUND ** (1) WHENEVER TERRITORY WAS ANNEXED TO ANY SCHOOL DISTRICT DURING ANY PERIOD JULY 1, 1930 TO JUNE 4, 1941, (A) THE TAXABLE PROPERTY IN THE ANNEXING DISTRICT DID NOT BECOME LIABLE FOR ANY OF THE BONDED INDEBTEDNESS IN THE ANNEXED TERRITORY, AND (B) THE TAXABLE PROPERTY IN THE ANNEXED TERRITORY BECAME LIABLE FOR ITS SHARE OF THE BONDED INDEBTEDNESS OF THE ANNEXING DISTRICT EXCEPT WHEN THE ANNEXED DISTRICT WAS A CONSOLIDATED SCHOOL DISTRICT. (2) WHENEVER SCHOOL TERRITORY WAS ANNEXED (ANNEXATION) TO ANY SCHOOL DISTRICT DURING THE PERIOD JUNE 4, 1941, (A) THE TAXABLE PROPERTY IN THE ANNEXING DISTRICT DID NOT BECOME LIABLE FOR ANY OF THE BONDED INDEBTEDNESS IN THE ANNEXED TERRITORY, AND (B) THE TAXABLE PROPERTY IN THE ANNEXED TERRITORY DID NOT BECOME LIABLE FOR ANY OF THE BONDED INDEBTEDNESS IN THE ANNEXING SCHOOL DISTRICT, EXCEPT WHEN THE ANNEXED TERRITORY COMPRISED ALL OR A PART OF A SCHOOL DISTRICT THAT WAS DISORGANIZED IN 1947 OR 1948. (3) WHENEVER TERRITORY WAS ANNEXED TO ANY SCHOOL DISTRICT AFTER JULY 1, 1949, THE TAXABLE PROPERTY IN THE ANNEXING DISTRICT ASSUMED A PROPORTIONATE PART OF THE BONDED INDEBTEDNESS EXISTING IN THE ANNEXED TERRITORY AT THE TIME OF ANNEXATION, AND THE TAXABLE PROPERTY IN THE ANNEXED TERRITORY ASSUMED A PROPORTIONATE PART OF THE BONDED INDEBTEDNESS EXISTING IN THE ANNEXING DISTRICT. (APPLICATION OF TAX LEVIES FOR DEBT RETIREMENT IN EVENT OF BOUNDARY CHANGES THROUGH ANNEXATION WHETHER IN WHOLE OR IN PART, AD VALOREM, COUNTY, PROPERTY TAXES, BOND ISSUE) CITE: 70 O.S. 7-3 [70-7-3] (DEBTS) (J. H. JOHNSON)